UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-06351 Name and Address of Registrant: Green Century Funds 114 State Street Suite 200 Boston, Massachusetts 02109 Name and address of agent for service: Green Century Capital Management, Inc. 114 State Street Suite 200 Boston, Massachusetts02109 Registrant’s telephone number: (617) 482-0800 Date of fiscal year end: July 31 Date of reporting period: April 30, 2013 Item 1.Schedule of Investments The Schedules of Investments for the Green Century Funds are set forth below. GREEN CENTURY BALANCED FUND PORTFOLIO OF INVESTMENTS April 30, 2013 (Unaudited) SHARES VALUE Common Stocks - 73.2% Software & Services - 9.1% Google, Inc., Class A (a) $ International Business Machines Corporation MasterCard, Inc., Class A Microsoft Corporation Oracle Corporation Symantec Corporation (a) Insurance - 7.5% Aflac, Inc. Chubb Corporation Genworth Financial, Inc., Class A (a) Hartford Financial Services Group, Inc. (The) Horace Mann Educators Corporation Lincoln National Corporation Reinsurance Group of America, Inc. Capital Goods - 6.6% Cummins, Inc. Koninklijke Philips Electronics N.V. American Depositary Receipt (b) Lincoln Electric Holdings, Inc. Middleby Corporation (The) (a) Pentair Ltd. Valmont Industries, Inc. Wabtec Corporation Technology Hardware & Equipment - 6.0% Apple, Inc. Cisco Systems, Inc. QUALCOMM, Inc. Pharmaceuticals & Biotechnology - 5.3% Amgen, Inc. GlaxoSmithKline PLC American Depositary Receipt (b) Novartis A.G. American Depositary Receipt (b) Novo Nordisk A/S American Depositary Receipt (b) Healthcare Equipment & Services - 4.9% Baxter International, Inc. Cerner Corporation (a) UnitedHealth Group, Inc. Zimmer Holdings, Inc. Food & Beverage - 4.4% General Mills, Inc. Green Mountain Coffee Roasters, Inc. (a) JM Smucker Company (The) Unilever NV American Depositary Receipt (b) Banks - 4.0% Banco Bradesco S.A. American Depositary Receipt (b) $ Barclays PLC American Depositary Receipt (b) East West Bancorp, Inc. HSBC Holdings PLC American Depositary Receipt (b) Wells Fargo & Company Telecommunication Services - 3.1% BT Group PLC American Depositary Receipt (b) Vodafone Group PLC American Depositary Receipt (b) Transportation - 3.0% Canadian Pacific Railway Ltd. Kansas City Southern United Parcel Service, Inc., Class B Media - 2.6% Discovery Communications, Inc., Class A (a) Time Warner, Inc. Diversified Financials - 2.6% Citigroup, Inc. JPMorgan Chase & Company Materials - 2.6% Minerals Technologies, Inc. Owens-Illinois, Inc. (a) Food & Staples Retailing - 2.2% Costco Wholesale Corporation Retailing - 1.9% Nordstrom, Inc. Consumer Durables & Apparel - 1.8% Jarden Corporation (a) Healthy Living - 1.4% United Natural Foods, Inc. (a) Whole Foods Market, Inc. Automobiles & Components - 1.2% Toyota Motor Corporation American Depositary Receipt (b) Consumer Services - 1.2% Starbucks Corporation Starwood Hotels & Resorts Worldwide, Inc. Real Estate - 1.0% Prologis, Inc. Household & Personal Products - 0.4% Church & Dwight Company, Inc. Renewable Energy & Energy Efficiency - 0.4% Polypore International, Inc. (a) Total Common Stocks (Cost $42,460,043) PRINCIPAL AMOUNT VALUE Corporate Bonds & Notes - 13.9% Diversified Financials - 4.9% Bank of New York Mellon Corporation (The) 4.30%, due 5/15/14 $ $ Citigroup, Inc. 3.953%, due 6/15/16 Deutsche Bank A.G. 3.25%, due 1/11/16(b) HSBC Bank USA N.A. 6.00%, due 8/9/17 JPMorgan Chase & Company 5.125%, due 9/15/14 Morgan Stanley 3.80%, due 4/29/16 UBS A.G. Jersey 3.00%, due 8/4/15(b)(c) Renewable Energy & Energy Efficiency - 2.8% International Bank for Reconstruction & Development 2.00%, due 10/20/16 International Finance Corporation 2.25%, due 4/28/14 Johnson Controls, Inc. 5.50%, due 1/15/16 Software & Services - 2.1% International Business Machines Corporation 2.00%, due 1/5/16 Microsoft Corporation 1.625%, due 9/25/15 Oracle Corporation 3.75%, due 7/8/14 Technology Hardware & Equipment - 1.4% Dell, Inc. 2.30%, due 9/10/15 Hewlett-Packard Company 4.75%, due 6/2/14 Banks - 1.3% Export-Import Bank of Korea 1.75%, due 2/27/18 Pharmaceuticals & Biotechnology - 0.7% Amgen, Inc. 4.85%, due 11/18/14 Telecommunication Services - 0.7% AT&T, Inc. 2.50%, due 8/15/15 Total Corporate Bonds & Notes (Cost $10,084,781) U.S. Government Agencies - 6.6% Federal Farm Credit Bank 5.125%, due 8/25/16 Federal Home Loan Bank 3.125%, due 12/13/13 Federal Home Loan Bank 5.625%, due 6/13/16 Federal Home Loan Bank 3.875%, due 12/14/18 $ $ Federal Home Loan Bank 2.00%, due 6/25/27(c) Federal Home Loan Mortgage Corporation 0.32%, due 4/29/15 Federal Home Loan Mortgage Corporation 3.75%, due 3/27/19 Total U.S. Government Agencies (Cost $4,653,791) Certificates Of Deposit - 0.1% Self Help Credit Union Environmental Certificate of Deposit 0.80%, due 8/8/13 Total Certificates Of Deposit (Cost $95,000) Short-term Obligation - 6.0% Repurchase Agreement - State Street Bank & Trust Repurchase Agreement, 0.01%, dated 4/30/13, due 5/1/13, proceeds $4,522,014 (collateralized by Freddie Mac, 4.00%, due 8/15/39, value $4,614,643) (Cost $4,522,013) TOTAL INVESTMENTS (d) - 99.8% (Cost $61,815,628) Other Assets Less Liabilities - 0.2% NET ASSETS -100.0% $ (a) Non-income producing security. (b) Securities whose values are determined or significantly influenced by trading in markets other than the United States or Canada. (c) Step rate bond.Rate shown is currently in effect at April 30, 2013. (d) The cost of investments for federal income tax purposes is $61,815,628 resulting in gross unrealized appreciation and depreciation of $13,823,031 and $165,532 respectively, or net unrealized appreciation of $13,657,499. See Notes to Schedule of Investments GREEN CENTURY EQUITY FUND PORTFOLIO OF INVESTMENTS April 30, 2013 (Unaudited) SHARES VALUE Common Stocks - 99.7% Software & Services - 14.8% Adobe Systems, Inc. (a) $ Advent Software, Inc. (a) Autodesk, Inc. (a) Automatic Data Processing, Inc. BMC Software, Inc. (a) CA, Inc. Compuware Corporation (a) Convergys Corporation eBay, Inc. (a) Electronic Arts, Inc. (a) FactSet Research Systems, Inc. Google, Inc., Class A (a) International Business Machines Corporation Microsoft Corporation Monster Worldwide, Inc. (a) Red Hat, Inc. (a) Salesforce.com, Inc. (a) Symantec Corporation (a) Teradata Corporation (a) Yahoo!, Inc. (a) Pharmaceuticals & Biotechnology - 10.8% Affymetrix, Inc. (a) Agilent Technologies, Inc. Biogen Idec, Inc. (a) Bristol-Myers Squibb Company Cepheid, Inc. (a) Cubist Pharmaceuticals, Inc. (a) Endo Health Solutions, Inc. (a) Gilead Sciences, Inc. (a) Hospira, Inc. (a) Illumina, Inc. (a) Johnson & Johnson Life Technologies Corporation (a) Merck & Company, Inc. Techne Corporation Thermo Fisher Scientific, Inc. Vertex Pharmaceuticals, Inc. (a) VIVUS, Inc. (a) Waters Corporation (a) Technology Hardware & Equipment - 6.2% Cisco Systems, Inc. Corning, Inc. Dell, Inc. EMC Corporation (a) Hewlett-Packard Company Imation Corporation (a) Lexmark International, Inc. Molex, Inc. Motorola Solutions, Inc. Plantronics, Inc. $ Polycom, Inc. (a) QUALCOMM, Inc. Seagate Technology PLC Silicon Graphics International Corporation (a) Super Micro Computer, Inc. (a) Tellabs, Inc. Xerox Corporation Diversified Financials - 5.6% American Express Company Bank of New York Mellon Corporation (The) BlackRock, Inc. Capital One Financial Corporation Charles Schwab Corporation (The) CME Group, Inc. Discover Financial Services Franklin Resources, Inc. IntercontinentalExchange, Inc. (a) Invesco Ltd. Legg Mason, Inc. Northern Trust Corporation NYSE Euronext PHH Corporation (a) State Street Corporation T. Rowe Price Group, Inc. Household & Personal Products - 5.5% Avon Products, Inc. Clorox Company Colgate-Palmolive Company Estee Lauder Companies, Inc. (The), Class A Kimberly-Clark Corporation Nu Skin Enterprises, Inc., Class A Procter & Gamble Company WD-40 Company Retailing - 5.3% ANN, Inc. (a) Bed Bath & Beyond, Inc. (a) Best Buy Company, Inc. Brown Shoe Company, Inc. Buckle, Inc. (The) CarMax, Inc. (a) Foot Locker, Inc. GameStop Corporation, Class A Gap, Inc. (The) Genuine Parts Company Home Depot, Inc. HSN, Inc. Kohl's Corporation LKQ Corporation (a) Men's Wearhouse, Inc. (The) Netflix, Inc. (a) Nordstrom, Inc. Office Depot, Inc. (a) OfficeMax, Inc. PetSmart, Inc. Pier 1 Imports, Inc. Pool Corporation Shutterfly, Inc. (a) Staples, Inc. Target Corporation $ Tiffany & Company TJX Companies, Inc. Food & Beverage - 5.1% Bunge Ltd. Campbell Soup Company Coca-Cola Enterprises, Inc. Darling International, Inc. (a) Flowers Foods, Inc. General Mills, Inc. Green Mountain Coffee Roasters, Inc. (a) H.J. Heinz Company Hillshire Brands Company JM Smucker Company (The) Kellogg Company McCormick & Company, Inc. Mondelez International, Inc., Class A PepsiCo, Inc. Tootsie Roll Industries, Inc. Capital Goods - 5.1% 3M Company A.O. Smith Corporation Apogee Enterprises, Inc. Brady Corporation, Class A CLARCOR, Inc. Cummins, Inc. Deere & Company Donaldson Company, Inc. Dover Corporation EMCOR Group, Inc. Fastenal Company Gardner Denver, Inc. General Cable Corporation (a) Graco, Inc. Granite Construction, Inc. Houston Wire & Cable Company Hubbell, Inc., Class B Illinois Tool Works, Inc. Ingersoll-Rand PLC Kadant, Inc. Lincoln Electric Holdings, Inc. Lindsay Corporation Masco Corporation Middleby Corporation (The) (a) Nordson Corporation Owens Corning (a) Pall Corporation Pentair Ltd. Simpson Manufacturing Company, Inc. Snap-on, Inc. Spirit Aerosystems Holdings, Inc. (a) Stanley Black & Decker, Inc. Tennant Company Timken Company W.W. Grainger, Inc. WABCO Holdings, Inc. (a) Wabtec Corporation Xylem, Inc. Energy - 4.3% Clean Energy Fuels Corporation (a) $ Denbury Resources, Inc. (a) Devon Energy Corporation Energen Corporation EOG Resources, Inc. EQT Corporation FMC Technologies, Inc. (a) Geospace Technologies Corporation (a) Hess Corporation National Oilwell Varco, Inc. Newfield Exploration Company (a) Noble Corporation Noble Energy, Inc. Phillips 66 Pioneer Natural Resources Company QEP Resources, Inc. Quicksilver Resources, Inc. (a) Southwestern Energy Company (a) Spectra Energy Corporation Ultra Petroleum Corporation (a) Media - 4.0% Cablevision Systems Corporation, Class A Discovery Communications, Inc., Class A (a) Discovery Communications, Inc., Class C (a) DreamWorks Animation SKG, Inc., Class A (a) John Wiley & Sons, Inc., Class A Liberty Global, Inc., Class A (a) Liberty Global, Inc., Series C (a) New York Times Company (The), Class A (a) Scholastic Corporation Scripps Networks Interactive, Inc., Class A Time Warner Cable, Inc. Time Warner, Inc. Virgin Media, Inc. Walt Disney Company (The) Healthcare Equipment & Services - 3.9% Baxter International, Inc. Becton, Dickinson and Company Cerner Corporation (a) Cigna Corporation Edwards Lifesciences Corporation (a) Emeritus Corporation (a) Health Management Associates, Inc., Class A (a) Henry Schein, Inc. (a) Humana, Inc. IDEXX Laboratories, Inc. (a) Invacare Corporation Laboratory Corporation of America Holdings (a) Medtronic, Inc. Molina Healthcare, Inc. (a) MWI Veterinary Supply, Inc. (a) Patterson Companies, Inc. Quest Diagnostics, Inc. Select Medical Holdings Corporation St. Jude Medical, Inc. Team Health Holdings, Inc. (a) Vanguard Health Systems, Inc. (a) Varian Medical Systems, Inc. (a) WellPoint, Inc. $ Real Estate - 3.6% American Tower Corporation, Class A AvalonBay Communities, Inc. Boston Properties, Inc. CBRE Group, Inc., Class A (a) Corporate Office Properties Trust Digital Realty Trust, Inc. Duke Realty Corporation Equity Residential Forest City Enterprises, Inc., Class A (a) HCP, Inc. Host Hotels & Resorts, Inc. Jones Lang LaSalle, Inc. Liberty Property Trust Plum Creek Timber Company, Inc. Potlatch Corporation Prologis, Inc. Regency Centers Corporation Vornado Realty Trust Weyerhaeuser Company Semiconductors - 3.3% Advanced Micro Devices, Inc. (a) Analog Devices, Inc. Applied Materials, Inc. Entegris, Inc. (a) Intel Corporation Lam Research Corporation (a) LSI Corporation (a) Texas Instruments, Inc. Materials - 3.2% Air Products & Chemicals, Inc. Alcoa, Inc. Ball Corporation Bemis Company, Inc. Calgon Carbon Corporation (a) Celanese Corporation, Class A Compass Minerals International, Inc. Domtar Corporation Eastman Chemical Company Ecolab, Inc. H.B. Fuller Company International Flavors & Fragrances, Inc. MeadWestvaco Corporation Minerals Technologies, Inc. Nucor Corporation Praxair, Inc. Rock Tenn Company, Class A Rockwood Holdings, Inc. Schnitzer Steel Industries, Inc., Class A Sealed Air Corporation Sherwin-Williams Company (The) Sigma-Aldrich Corporation Sonoco Products Company Valspar Corporation Wausau Paper Corporation Worthington Industries, Inc. Banks - 2.9% Bank of Hawaii Corporation $ BB&T Corporation Cathay General Bancorp Comerica, Inc. Heartland Financial USA, Inc. International Bancshares Corporation KeyCorp M&T Bank Corporation New York Community Bancorp, Inc. Old National Bancorp People's United Financial, Inc. PNC Financial Services Group, Inc. Popular, Inc. (a) Regions Financial Corporation Synovus Financial Corporation U.S. Bancorp Umpqua Holdings Corporation Consumer Services - 2.8% Capella Education Company (a) Choice Hotels International, Inc. Darden Restaurants, Inc. DeVry, Inc. Jack in the Box, Inc. (a) Marriott International, Inc., Class A McDonald's Corporation Royal Caribbean Cruises Ltd. Starbucks Corporation Vail Resorts, Inc. Insurance - 2.8% ACE Ltd. Aflac, Inc. Chubb Corporation Hartford Financial Services Group, Inc. (The) Marsh & McLennan Companies, Inc. PartnerRe Ltd. Phoenix Companies, Inc. (The) (a) 50 Principal Financial Group, Inc. Progressive Corporation (The) StanCorp Financial Group, Inc. Travelers Companies, Inc. (The) Transportation - 2.4% Arkansas Best Corporation C.H. Robinson Worldwide, Inc. CSX Corporation Expeditors International of Washington, Inc. Genesee & Wyoming, Inc., Class A (a) Kansas City Southern Norfolk Southern Corporation Ryder System, Inc. United Parcel Service, Inc., Class B Wesco Aircraft Holdings, Inc. (a) Consumer Durables & Apparel - 2.0% Columbia Sportswear Company Deckers Outdoor Corporation (a) Ethan Allen Interiors, Inc. Fifth & Pacific Companies, Inc. (a) Harman International Industries, Inc. La-Z-Boy, Inc. $ Mattel, Inc. Meritage Homes Corporation (a) Mohawk Industries, Inc. (a) NIKE, Inc., Class B PulteGroup, Inc. (a) PVH Corporation Tupperware Brands Corporation Under Armour, Inc., Class A (a) VF Corporation Wolverine World Wide, Inc. Utilities - 1.8% AGL Resources, Inc. Avista Corporation CenterPoint Energy, Inc. CH Energy Group, Inc. Cleco Corporation Consolidated Edison, Inc. Integrys Energy Group, Inc. MDU Resources Group, Inc. MGE Energy, Inc. National Fuel Gas Company New Jersey Resources Corporation NiSource, Inc. Northeast Utilities Northwest Natural Gas Company ONEOK, Inc. Pepco Holdings, Inc. Piedmont Natural Gas Company, Inc. Questar Corporation UGI Corporation WGL Holdings, Inc. Food & Staples Retailing - 1.2% Costco Wholesale Corporation Safeway, Inc. Sysco Corporation Telecommunication Services - 1.0% CenturyLink, Inc. Cincinnati Bell, Inc. (a) Frontier Communications Corporation Leap Wireless International, Inc. (a) SBA Communications Corporation, Class A (a) Sprint Nextel Corporation (a) Windstream Corporation Renewable Energy & Energy Efficiency - 0.8% Cree, Inc. (a) First Solar, Inc. (a) Fuel Systems Solutions, Inc. (a) ITC Holdings Corporation Itron, Inc. (a) Johnson Controls, Inc. Ormat Technologies, Inc. Quanta Services, Inc. (a) SunPower Corporation (a) Tesla Motors, Inc. (a) Zoltek Companies, Inc. (a) Commercial & Professional Services - 0.7% Avery Dennison Corporation $ Corporate Executive Board Company (The) Deluxe Corporation Dun & Bradstreet Corporation (The) Herman Miller, Inc. HNI Corporation ICF International, Inc. (a) IHS, Inc., Class A (a) Interface, Inc. Iron Mountain, Inc. Kelly Services, Inc. Knoll, Inc. Manpowergroup, Inc. Pitney Bowes, Inc. R.R. Donnelley & Sons Company Robert Half International, Inc. RPX Corporation (a) Steelcase, Inc. Team, Inc. (a) Tetra Tech, Inc. (a) TrueBlue, Inc. (a) Automobiles & Components - 0.3% BorgWarner, Inc. (a) Harley-Davidson, Inc. Healthy Living - 0.3% Hain Celestial Group, Inc. (The) (a) United Natural Foods, Inc. (a) Whole Foods Market, Inc. Total Securities (Cost $44,590,435) Short-term Obligation - 0.3% Repurchase Agreement - State Street Bank & Trust Repurchase Agreement, 0.01%, dated 4/30/13, due 5/1/13, proceeds $165,176 (collateralized by Freddie Mac, 4.00%, due 8/15/39, value $169,823) (Cost $165,176) TOTAL INVESTMENTS (b) - 100.0% (Cost $44,755,611) Liabilities Less Other Assets - 0.0% ) NET ASSETS -100.0% $ (a) Non-income producing security. (b) The cost of investments for federal income tax purposes is $46,105,152 resulting in gross unrealized appreciation and depreciation of $18,484,509 and $2,858,845 respectively, or net unrealized appreciation of $15,625,664. See Notes to Schedule of Investments GREEN CENTURY BALANCED FUND GREEN CENTURY EQUITY FUND NOTES TO SCHEDULES OF INVESMENTS (Unaudited) Green Century Funds (the “Trust”) is a Massachusetts business trust which offers two separate series, the Green Century Balanced Fund (the “Balanced Fund”) and the Green Century Equity Fund (the “Equity Fund”), collectively, the “Funds”.The Trust is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end, diversified management investment company.The Trust accounts separately for the assets, liabilities and operations of each series.The Balanced Fund commenced operations on March 18, 1992 and the Equity Fund commenced operations on September 13, 1995. The preparation of financial statements in conformity with U.S. generally accepted accounting principles (“U.S. GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements.Actual results could differ from those estimates.The following is a summary of the Funds’ significant accounting policies: (A) Investment Valuation:Equity securities listed on national securities exchanges other than NASDAQ are valued at last sale price. If a last sale price is not available, securities listed on national exchanges other than NASDAQ are valued at the mean between the closing bid and closing ask prices. NASDAQ National Market® and SmallCapSM securities are valued at the NASDAQ Official Closing Price ("NOCP"). The NOCP is based on the last traded price if it falls within the concurrent best bid and ask prices and is normalized pursuant to NASDAQ's published procedures if it falls outside this range. If an NOCP is not available for any such security, the security is valued at the last sale price, or, if there have been no sales that day, at the mean between the closing bid and closing ask prices. Unlisted equity securities are valued at last sale price, or when last sale prices are not available, at the last quoted bid price. Debt securities (other than certificates of deposit and short-term obligations maturing in sixty days or less) are valued on the basis of valuations furnished by a pricing service which takes into account appropriate factors such as institution-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, and other market data, without exclusive reliance on quoted prices or exchange or over-the-counter prices, since such valuations are believed to reflect more accurately the fair value of the securities. Securities, if any, for which there are no such valuations or quotations available, or for which the market quotation is not reliable, are valued at fair value by management as determined in good faith under guidelines established by the Trustees. Certificates of deposit are valued at cost plus accrued interest, and short-term obligations maturing in sixty days or less are valued at amortized cost, both of which approximate market value. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices for active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)Quoted prices for identical or similar assets in markets that are not active.Investments valued at amortized cost. Inputs that are derived principally from or corroborated by observable market data.An adjustment to any observable input that is significant to the fair value may render the measurement a Level 3 measurement. Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. GREEN CENTURY BALANCED FUND GREEN CENTURY EQUITY FUND NOTES TO SCHEDULES OF INVESMENTS (Unaudited) The following is a summary of the inputs used to value the Balanced Fund’s net assets as of April 30, 2013: Level 1 Level 2 Level 3 Total COMMON STOCKS $ $
